DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 20 April 2022. In view of this communication, claims 5-6, 8-10, and 12-14 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 9 are allowable pending amendment to overcome the rejections under 35 USC §112(b), below. The restriction requirement between the product and process, as set forth in the Office action mailed on 04 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04 March 2022 is fully withdrawn.  Claims 9-10, 12, and 14, directed to the method of manufacturing a high-frequency module are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation "a width of the transmission line is denoted by WT" in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The term “WT” is absent from the formula presented between lines 10 and 11 of the claim. In order to overcome this rejection, the limitation “a width…denoted by WT” should be deleted from the claim.
Claim 9 recites the limitation "a width of the transmission line is denoted by WT" in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The term “WT” is absent from the formula presented between lines 10 and 11 of the claim. In order to overcome this rejection, the limitation “a width…denoted by WT” should be deleted from the claim.
Additionally claims 6, 8, 10 and 12-14 are rejected since they depend form the rejected independent claims 5 and 9.
Allowable Subject Matter
Claims 5 and 9 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not disclose, inter alia, the high frequency module of claim 5, wherein the high frequency integrated circuit board comprises a transmission line, the transmission line comprises conductive foils on the top surface of the high-frequency integrated circuit board; and wherein dimensions of the transmission line satisfy:

    PNG
    media_image1.png
    110
    279
    media_image1.png
    Greyscale

Regarding claim 9, the prior art does not disclose, inter alia, the method of claim 9, wherein the high frequency integrated circuit board comprises a transmission line, the transmission line comprises conductive foils on the top surface of the high-frequency integrated circuit board; and wherein dimensions of the transmission line satisfy:

    PNG
    media_image1.png
    110
    279
    media_image1.png
    Greyscale

Claims 6, 8, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims upon which they are respectively dependent were rewritten to overcome the rejections under 35 USC §112(b) that are described above.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kondoh et al. (US 6,337,661 B1) teaches a high-frequency module, comprising: a chassis  (4, 5) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (2) housed in the internal space of the chassis; and a resistive element (6) between an inner wall (5) of the chassis and the high-frequency integrated circuit board (2), wherein the inner wall (5) faces a top surface of the high-frequency integrated circuit board (2)
Lehman et al. (US 5,214,498 A, Fig. 2) teaches a high-frequency module, comprising: a chassis  (24) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (50A, 50B) housed in the internal space of the chassis; and a resistive element (76) between an inner wall of the chassis and the high-frequency integrated circuit board (50A, 50B), wherein the inner wall faces a top surface of the high-frequency integrated circuit board (50A, 50B)
Dean et al. (US 4,259,684 A, Fig. 1) teaches a high-frequency module, comprising: a chassis (18, 19) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (5, 6, 7) housed in the internal space of the chassis; and a resistive element (4) between an inner wall (19) of the chassis and the high-frequency integrated circuit board (5, 6, 7), wherein the inner wall (19) faces a top surface of the high-frequency integrated circuit board (5, 6, 7)
Halford et al. (US 3,638,148 A, Fig. 1) teaches a high-frequency module, comprising: a chassis  (14, 15) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (12, 13) housed in the internal space of the chassis; and a resistive element (17) between an inner wall (15) of the chassis and the high-frequency integrated circuit board (12, 13), wherein the inner wall (15) faces a top surface of the high-frequency integrated circuit board (12, 13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847